Per Curiam.
Appellant was convicted in the Burlington County Court of Quarter Sessions of selling intoxicating liquor contrary to law. Appealing, six assignments of error are filed, but three of which are now urged for reversal. The first is that the verdict was against the weight of the evidence, and the second that there was no corroboration of the stage’s witnesses. The testimony of these witnesses is criticised on the ground that they were paid operatives employed by the state. They were not necessarily to be disbelieved for that reason, nor was corroboration essential. That the jury was justified in crediting their testimony we have no doubt. These assignments are, therefore, without merit.
The remaining assignment is that the court erred in instructing the jury as to the law of reasonable doubt. The language used by the learned trial judge was substantially that approved by the Court of Errors and Appeals in the case of State v. Linker, 94 N. J. L. 411, and numerous decisions in this state prior thereto and since.
The judgment is affirmed.